Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorwarth (US 2018/0354083) in view of Douglas et al. (US 2016/0266578).
Thorwarth shows conveying vehicle bodies 2, 2’ through a treatment plant 1 using a driverless transport system having a plurality of floor-bound carriages 5 which travel on a floor and each carry their own drive system and are driven and moved independently of one another (see first two lines of paragraph [0039]) and conveying the vehicle bodies through a plurality of work stations 18-22.  Disclosed is a general pathway 7 comprised of freely programmable tracks, paragraph [0040], line 3.  Not expressly disclosed are the paths as being free of tracks or guides, ie. pathless.  However, disclosed by Douglas et al. are various types of AVG’s which move about in a pathless manner.  To do such with Thorwarth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as the use of AVG’s in such a manner is extremely well known and conventional in order to eliminate the needs for tracks and guides.
Re claim 2, each reference teaches using the same driverless transport system during all work steps.
Re claim 3, the plant 1 of Thorwarth is an assembly plant.

Re claim 5, Figures 3-7 shows treatment tunnels having a travel space through which carriages 5 move and fastening devices on the carriages would therewith.
Re claim 6, shown is a lower travel space 58 below member 60.
Re claim 7, the space 66 between tunnels is a connection passage.
Re claim 8, the disclosure in paragraph [0031] of heat treatment anticipates the needed use of thermal insulation.
Re claim 9, paragraph [0039] of Thorwarth disclosed the use of omnidirectional drive systems on the carriages 5.
Re claim 10, each of the combined references discloses the use of their own drive systems and the carriages may be driven independently of one another.
Re claim 11, the vehicle bodies are coupled to the chassis through a connection.
Re claim 12, as per claim 5 rejection.
Re claim 13, shown is a connection passage 66.
Re claim 14, as per claim 7 rejection.
Re claim 15, as per claim 8 rejection.
Re claim 16, as per claim 9 rejection.
Re claim 17, surface treatment is disclosed by Thorwarth.
Re claim 18, surface treatment is present.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       06/01/2021